Citation Nr: 0730898	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  05-24 478A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 24, 2003, 
for the grant of service connection for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1945.  

The veteran presented sworn testimony in support of his 
appeal during a hearing before the undersigned Veterans Law 
Judge in April 2006.  We note that during the hearing, the 
veteran provided testimony pertinent to a previously-denied 
claim for entitlement to service connection for vertigo.  
However, review of the claims file shows that this benefit 
was denied in an April 2004 decision.  While the veteran 
filed a timely notice of disagreement with this denial, he 
failed to perfect an appeal to the Board of Veterans' Appeals 
(Board) by filing a timely substantive appeal.  He was 
notified of this situation in a June 2005 letter.  

The RO construed his untimely-filed appeal as a new claim, 
requiring the submission of new and material evidence, and 
issued a denial as to the new claim in October 2005.  The 
only communication from the veteran after October 2005 in 
which he addressed his claim involving vertigo consists of 
the hearing itself.  Unfortunately, a statement to the Board 
cannot constitute a valid NOD.  See Beyrle v. Brown, 9 Vet. 
App. 24, 28 (1996) (Testimony given to Board, even if given 
within one-year NOD filing period, cannot constitute valid 
NOD because it was given to Board and not the RO and "it did 
not serve to trigger or initiate appellate review.")  Thus, 
the Board has no jurisdiction over the issue involving 
vertigo and the veteran has no active claim involving 
vertigo, as the October 2005 decision has now become final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.


FINDINGS OF FACT

1.  Claims for entitlement to service connection for 
bilateral hearing loss were denied by the Board in June 1978 
and by the RO in August 2000.

2.  The veteran's application to reopen the previously-denied 
claim for service connection for bilateral hearing loss was 
received by the VA March 24, 2003; this application was the 
veteran's first contact with VA since the August 2000 denial.



CONCLUSIONS OF LAW

1.  The June 1978 Board decision and the August 2000 RO 
decision are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2007).  

2.  The earliest possible effective date for the grant of 
service connection for bilateral hearing loss is March 24, 
2003, when the veteran's application to reopen the 
previously-denied claim based upon a submission of new and 
material evidence was received by VA.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(q)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for bilateral hearing loss was granted in 
a January 2005 rating decision.  An effective date of March 
24, 2003, was assigned to reflect the date that the veteran's 
claim was received by the RO.  The veteran contends that an 
earlier effective date is warranted, as he has experienced 
hearing loss for many years and had filed previous claims for 
the same benefit.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in a July 
2003 letter.  The veteran was informed of the law governing 
the assignment of effective dates in connection with the 
instant claim in the August 2005 Statement of the Case.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided the veteran with the substance of the 
regulation pertaining to the VA's duties to notify and assist 
in the August 2005 Statement of the Case.  Accordingly, the 
Board considers VA's notice requirements to have been met.  

VA medical records have been obtained in support of the 
veteran's claim.  The veteran has submitted private medical 
statements for review.  He testified in support of the appeal 
during a hearing at the RO before the undersigned Veterans 
Law Judge.  He has also presented written statements in 
support of his appeal.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran initially filed a claim for entitlement to 
service connection for bilateral hearing loss in June 1977.  
This claim was denied by the RO and he perfected a timely 
appeal to the Board.  In a June 1978 decision, however, the 
Board denied the benefit.  The Board's decision is final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Other than 
requesting a copy of the transcript of his 1978 hearing on 
the matter, the veteran did not contact the VA again until 
November 1999, when he provided a new address.  

He again filed a claim for service connection for bilateral 
hearing loss in 1999.  This claim was denied in an August 
2000 rating decision.  He did not file an appeal as to this 
decision, and did not contact the VA again until he filed the 
claim upon which the current effective date is predicated, in 
March 2003.  As he did not appeal the August 2000 decision, 
it became final one year after he was notified of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

As noted above, the veteran filed a new claim, which was 
received by VA on March 24, 2003.  In connection with this 
claim, a VA examination was provided, the report of which 
included a positive nexus opinion.  Based upon this evidence 
which was considered new and material, the RO granted service 
connection for bilateral hearing loss, and assigned an 
effective date of March 24, 2003.  The veteran now challenges 
this effective date.

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date the VA receives the 
claim.  38 C.F.R. § 3.1(r), 3.400.  Where service connection 
is granted based upon the submission of new and material 
evidence received after a final disallowance, as in this 
case, the grant is effective on the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  All effective 
date determinations must be based upon the facts found, 
unless otherwise specifically provided.  38 U.S.C.A. §§ 5101, 
5110; 38 C.F.R. § 3.400.

The facts of this case are not in dispute.  The veteran's 
claim was denied upon two prior occasions and these denials 
are final.  He has not alleged that either denial was tainted 
by clear and unmistakable error, warranting reversal of these 
decisions.  See 38 C.F.R. §§ 3.105(a), 20.1400, et seq.  In 
the absence of such a demonstration, governing law and 
regulation provide that a grant of service connection based 
upon the submission of new and material evidence received 
after a final disallowance, is effective on the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(2).  In this case, it is clear that the claim 
which eventually yielded a grant was received in March 2003.  
As the veteran did not communicate with VA at all in between 
receiving notice of the final August 2000 denial, there is 
nothing which the Board could construe as an informal claim, 
or indeed, an earlier claim for the benefit.  

Although the veteran is correct in his assertion that his 
hearing loss pre-dates the grant of service connection, the 
law is clear that the grant is effective on the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  In this case, the later of the two dates 
is March 2003, when his claim was received by VA.  The Board 
therefore concludes that the currently-assigned effective 
date of March 24, 2003, is the earliest possible effective 
date which may be assigned under the law.  The preponderance 
of the evidence is thus against the veteran's appeal for an 
earlier effective date and his appeal must be denied.


ORDER

An effective date earlier than March 24, 2003, for the award 
of service connection for bilateral hearing loss is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


